      Case: 1:18-cv-07010 Document #: 1 Filed: 10/18/18 Page 1 of 8 PageID #:1




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

__________________________________________

NIRAL PATEL, individually and on behalf of
all others similarly situated,

               Plaintiffs,                        CASE NO. _________________

v.

7-ELEVEN, INC.,

               Defendant



                               CLASS ACTION COMPLAINT

     I. INTRODUCTION

       1.      This is a class action brought on behalf of individuals who have worked as

“franchisees” for 7-Eleven, Inc. (“7-Eleven”) in Illinois. Although these individuals have

purchased franchises from 7-Eleven, purporting to run their own businesses, in reality they have

simply worked as convenience store managers, running the stores subject to 7-Eleven’s detailed

policies, procedures, and oversight.

       2.      7-Eleven is a familiar international convenience store chain with hundreds of

stores throughout Illinois. It uses a “franchise” model, under which workers like the plaintiffs

pay large sums of money in order to purchase a convenience store business. However, in reality,

rather than owning their own independent business, these workers simply toil as managers for 7-

Eleven. These workers, whose services are the bedrock of 7-Eleven’s business, often find

themselves working grueling hours for less than minimum wage under 7-Eleven’s constant

direction and control. Indeed, 7-Eleven dictates nearly every aspect of the franchisees’ work,
       Case: 1:18-cv-07010 Document #: 1 Filed: 10/18/18 Page 2 of 8 PageID #:2




down to the most minute detail. They do not retain discretion over their stores but instead must

adhere to the detailed direction set forth by 7-Eleven.

       3.      Plaintiff alleges that 7-Eleven has improperly misclassified its “franchisees” as

independent contractors when they are actually employees of 7-Eleven under Illinois law. In

doing so, 7-Eleven has thereby denied these workers the benefits to which they are entitled as

employees under the Illinois wage laws. Based on this misclassification, 7-Eleven has

improperly required these workers to buy their jobs in violation of Illinois law, through up-front

(and ongoing) payments of “franchise fees”, and has made improper deductions from their pay

for such items as insurance, payments to employee including payroll taxes, and other payments

that should be borne by the employer, 7-Eleven.

       4.      In this action, the above-named plaintiff seeks to recover, on his own behalf and

on behalf of all similarly situated individuals, compensation for these violations, any other

damages or relief allowed by law, and attorneys’ fees and costs.

   II. PARTIES

       5.      Plaintiff Niral Patel is an adult resident of Chicago, Illinois. Mr. Patel purchased

a 7-Eleven franchise and has performed services running a 7-Eleven store (working essentially as

a store manager and clerk for 7-Eleven) in Illinois since approximately 2010.

       6.      This is a class action that the above-named plaintiff brings on his own behalf and

on behalf of all others similarly situated, namely all other 7-Eleven franchisees who have worked

within the State of Illinois during the applicable statute of limitations.

       7.      Defendant 7-Eleven Inc. is a Texas corporation with its principal place of

business in Irving, Texas.




                                                   2
       Case: 1:18-cv-07010 Document #: 1 Filed: 10/18/18 Page 3 of 8 PageID #:3




    III. JURISDICTION AND VENUE

        8.       The Court has personal jurisdiction over the Defendant because it does business in

the State of Illinois, and its conduct in the State of Illinois underlies all claims in this suit.

        9.       The Court has subject matter jurisdiction pursuant to the Class Action Fairness

Act of 2005, 28 U.S.C. § 1332(d)(2), because the proposed plaintiff class resides primarily in

Illinois, while the defendant is a Texas corporation, and the class claims exceed $5 million.

        10.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391, because the unlawful

labor practices giving rise to Plaintiff’s claims were committed, at least in part, within this

judicial district.

    IV. STATEMENT OF FACTS

        11.      7-Eleven is a convenience store chain that uses a “franchise” model, in which it

charges individuals large sums of money to purchase a “franchise” and supposedly own their

own convenience store business. The relationship between 7-Eleven and “franchisees” is

governed by a franchise agreement. These “franchisees” are classified as independent

contractors. However, these workers are in fact employees under Illinois law.

        12.      The behavioral and financial control manifested over these workers by 7-Eleven,

as well as the nature of the services performed, demonstrate that the workers are employees

rather than independent contractors under Illinois law.

        13.      The workers perform services within 7-Eleven’s usual course of business, which is

to operate convenience stores.

        14.      7-Eleven instructs these workers in how to do their work and dictates the

performance of the details of their jobs. For example, 7-Eleven market managers communicate

with the franchisees on an almost daily basis by text message and frequently visit their stores to



                                                    3
          Case: 1:18-cv-07010 Document #: 1 Filed: 10/18/18 Page 4 of 8 PageID #:4




inspect their work. If the store does not meet 7-Eleven’s detailed and exacting standards regarding

which products must be in stock, cleanliness, and hours of operation, franchisees can be written up

and are subject to termination in 7-Eleven’s discretion after being written up multiple times.

          15.    Likewise, 7-Eleven imposes a litany of rules and requirements on its franchisees.

For example, 7-Eleven dictates that the workers in its stores wear uniforms. It can require that they

undergo its specific training. It monitors their work remotely through the use of cameras in the

stores.

          16.    The franchisees are not given discretion to run their own business. 7-Eleven’s rules

go well beyond what would be necessary for it to maintain its franchise brand. 7-Eleven dictates

store hours, even in dangerous and inclement weather. Franchisees cannot even alter the

temperature in the stores, which is controlled by 7-Eleven. Franchisees are not allowed to plug in

anything “external” in their stores, such as space heaters. Franchisees are required to only accept

certain methods of payment authorized by 7-Eleven. Franchisees’ names are not on the leases or

licenses for the stores. Franchisees cannot even control the temperature in their stores; it is

controlled by 7-Eleven from its headquarters in Texas.

          17.    7-Eleven controls the entire payroll system at the stores, not the franchisees.

Employees at the stores enter their hours into 7-Eleven’s system, and it is 7-Eleven that calculates

payroll and issues checks, not the franchisees. 7-Eleven is listed on the lottery and liquor licenses

for the franchisees’ stores (and franchisees are listed as mere “managers”).

          18.    Franchisees are required to make a deposit every twenty-four hours into an

account controlled by 7-Eleven. 7-Eleven requires them to keep a certain amount of funds in the

account at all times or risk getting written up by 7-Eleven (which can eventually lead to

termination). Franchisees are not free to use the funds in their store accounts as they see fit but



                                                    4
       Case: 1:18-cv-07010 Document #: 1 Filed: 10/18/18 Page 5 of 8 PageID #:5




are instead allotted a standard “draw” and must specially request any withdrawal beyond that

standard draw.

       19.       7-Eleven’s franchisees do not work in an independently established trade,

occupation, profession, or business. Instead, they perform services as convenience store managers

and sales clerks exclusively for 7-Eleven. Indeed, their franchise agreements place restrictions on

their ability to invest in or work for competing businesses while they work for 7-Eleven, as well as

for a period of time after leaving 7-Eleven. While they are operating 7-Eleven stores, they do while

wearing the “hat” of 7-Eleven, not their own hat.

       20.       Also, 7-Eleven’s franchisees do not represent themselves to the public as being in an

independent business, and they typically have not invested in an independent business apart from

their payment of “franchise” fees to 7-Eleven.

       21.       Because of their misclassification by 7-Eleven as independent contractors,

plaintiffs and other so-called “franchisees” have not received the benefits that inure from the

employment relationship under law.

       22.       In addition to having to pay thousands of dollars for their jobs running 7-Eleven

stores, franchisees also have numerous deductions taken from their pay by 7-Eleven, which

constitute improper deductions from wages. For example, 7-Eleven deducts payments towards

“franchise” fees, payments for store maintenance, credit card fees, advertising fees, payroll taxes

for the store’s employees, and the like.




                                                    5
       Case: 1:18-cv-07010 Document #: 1 Filed: 10/18/18 Page 6 of 8 PageID #:6




        V.       CLASS ALLEGATIONS

        23.       Plaintiff brings this action individually and as a class action under Rule 23 of the

Federal Rules of Civil Procedure, on behalf of all individuals who worked as franchisees of 7-

Eleven at any time between ten years prior to the filing of this lawsuit and the entry of judgment

in this case.

        24.      This action on behalf of the Rule 23 class satisfies the requirements of Fed. R.

Civ. P. 23(a), as alleged in the following particulars:

              a. The proposed class is so numerous that joinder of all individual members in this

                 action is impracticable;

              b. There are questions of law and/or fact common to the members of the proposed

                 class regarding; (1) 7-Eleven’s conduct in classifying franchisees as independent

                 contractors; (2) effectively making illegal deductions from their wages by

                 uniformly requiring franchisees to pay fees in order to perform their jobs; (3) 7-

                 Eleven’s deductions from franchisees’ wages.

              c. The claims of Plaintiff Patel are typical of the claims of the proposed class and he

                 has the same interests as the other members of the class; and

              d. Plaintiff Patel will fairly and adequately protect the interests of the class as he has

                 retained able counsel experienced in class action litigation; his interests are

                 coincident with, and not antagonistic to, the interests of the other class members;

                 and he has retained competent counsel who are experienced in this area of law

                 and class action litigation.

        25.      In addition, this action satisfies the requirements of Fed. R. Civ. P. 23(b), because

the questions of law and/or fact common to the members of the proposed class predominate over



                                                    6
       Case: 1:18-cv-07010 Document #: 1 Filed: 10/18/18 Page 7 of 8 PageID #:7




any questions affecting only individual members, and a class action is superior to other available

methods for the fair and efficient adjudication of the controversy because joinder of all class

members is impractical. The class is readily definable and prosecution of this action as a class

action will eliminate the possibility of repetitive litigation. There will be no difficulty in the

management of this action as a class action.

                                            COUNT I
               Failure to Pay Wages and Illegal Deductions, 820 ILCS § 115, et seq.

        26.      At all relevant times, Plaintiff and the members of the proposed class were

“employees” of Defendant as defined by the Illinois Wage Payment and Collection Act.

        27.      At all relevant times, Defendant was the employer of Plaintiff and the members of

the proposed class as defined by the IWPCA.

        28.      Defendant has violated the Illinois Wage Payment and Collection Act, 820 Ill.

Comp. State. § 115/1, et seq., by misclassifying its franchisees as independent contractors,

requiring them to pay fees in order to perform their jobs and taking deductions from their pay.

This claim is brought on behalf of all franchisees who have worked for 7-Eleven in the last ten

years prior to the date of filing of this Complaint until the date of judgment in this action. See

ILCS § 5/13-206.

WHEREFORE, Plaintiff respectfully requests this Court to:

        A. Certify a class, including any appropriate sub-classes, pursuant to Fed. R. Civ. P. 23;

        B. Issue a declaratory judgment that Plaintiff and class members are employees, not

              independent contractors;

        C. Award damages for all wages or other forms of restitution that are due to Plaintiff and

              class members because of their misclassification as independent contractors and

              failure to receive all wages due to them under the Illinois wage laws;


                                                   7
      Case: 1:18-cv-07010 Document #: 1 Filed: 10/18/18 Page 8 of 8 PageID #:8




      D. Award attorneys’ fees and costs; and

      E. Award any other relief to which Plaintiff may be entitled.

                                           Respectfully submitted,

                                           NIRAL PATEL, individually and on behalf of all
                                           others similarly situated,

                                           By their attorneys,


                                            s/ Bradley Manewith_______________
                                           Bradley Manewith, #06280535
                                           Marc Siegel, #06238100
                                           Siegel & Dolan Ltd.
                                           150 North Wacker Drive, Suite 1100
                                           Chicago, IL 60606
                                           Tel. (312) 878-3210
                                           Fax (312) 878-3211
                                           Email: bmanewith@msiegellaw.com
                                                   msiegel@msiegellaw.com

                                           Shannon Liss-Riordan, pro hac vice anticipated
                                           Michelle Cassorla, pro hac vice anticipated
                                           LICHTEN & LISS-RIORDAN, P.C.
                                           729 Boylston Street, Suite 2000
                                           Boston, MA 02116
                                           Tel. (617) 994-5800
                                           Fax (617) 993-5801
                                           Email: sliss@llrlaw.com
                                                   mcassorla@llrlaw.com
Dated: October 18, 2018




                                                8
